Citation Nr: 1426444	
Decision Date: 06/11/14    Archive Date: 06/16/14

DOCKET NO.  11-31 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to nonservice-connected burial benefits.


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to October 1946 and from June 1947 to June 1952.  He died in June 2007.  The Appellants are the executors of the Veteran's estate.  

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2010 decision of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO) which denied entitlement to nonservice-connected burial benefits.  In a subsequent January 2012 decision, the RO granted transportation expenses in the amount of $450.00.    


FINDINGS OF FACT

1. The Veteran died in June 2007.  

2.  The Appellants paid for the Veteran's funeral/burial expenses. 

3.  A claim for nonservice-connected burial benefits was received in April 2010, more than two years after the Veteran's death. 

4.  The Veteran is not buried in a national cemetery.


CONCLUSION OF LAW

The criteria for payment of nonservice-connected burial benefits have not been met.  38 U.S.C.A. §§ 2302 -2308 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1600 (b) and (c), 3.1601 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2014).  With regard to the current appeal for nonservice-connected burial benefits, the facts of the case are not in dispute, and the Board finds that VCAA notice is not required because the issue presented is solely one of statutory interpretation and the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821   (2002); see also 38 C.F.R. 
§ 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law). 

Law and Analysis for VA Burial Benefits

A burial allowance is payable under certain circumstances to cover some of a deceased Veteran's burial, funeral, and transportation expenses.  38 U.S.C.A. 
§§ 2302, 2303; 38 C.F.R. § 3.1600.  If a veteran dies as a result of a service-connected disability or disabilities, a burial allowance may be paid.  38 C.F.R. 
§ 3.1600(a).  A burial allowance may be paid if a veteran dies from non-service connected causes while properly admitted to a VA facility for hospital, nursing home, or domiciliary care; or while admitted or traveling to a non-VA facility with prior authorization and at VA expense for the purpose of examination, treatment, or care. 38 U.S.C.A. § 2303(a); 38 C.F.R. §§ 3.1600(c), 3.1605. 

If a veteran's death is not service-connected, a sum not exceeding $300 may be paid to cover the burial and funeral expenses of the deceased veteran and the expense of preparing the body and transporting it to the place of burial if one of the following conditions is met: (1) the veteran was in receipt of VA pension or compensation (or but for the receipt of military retired pay the veteran would have been in receipt of compensation) at the time of death; (2) the veteran had an original or reopened claim for either benefit pending at the time of death, and certain evidentiary criteria are met; or (3) the veteran served during a period of war, or was discharged or released from active service for a disability incurred or aggravated in the line of duty, and his or her body is being held by a State, and the body is unclaimed and there are insufficient resources in the veteran's estate to cover burial and funeral expenses.  38 U.S.C.A. § 2302(a); 38 C.F.R. § 3.1600(b). 

An application for nonservice-connected burial and funeral expenses must be filed within two years after the burial or cremation of the veteran's body.  38 U.S.C.A. 
§ 2304; 38 C.F.R. § 3.1601(a).  This time limit also applies to claims for a plot or interment allowance under 38 C.F.R. § 3.1600(f).  The two-year time limit does not apply to claims for service-connected burial allowance, or for the cost of transporting a veteran's body to the place of burial when the veteran dies while properly hospitalized by VA, or for burial in a national cemetery.  38 C.F.R. 
§ 3.1601(a).  

The Appellants contend that burial benefits are warranted and, in a November 2011 substantive appeal, contend that an exception should be made to the time limit for filing a claim for burial benefits based on family illness.  In an April 2010 application for burial benefits the Appellants indicated that they were not claiming that the Veteran's cause of death was due to service, and the record does not otherwise show that the Veteran was service-connected for any disabilities during his lifetime.  Thus, the Board finds that the present appeal is one for nonservice-connected burial benefits.  

A certificate of death shows that the Veteran died at a VA health care facility in June 2007.  A statement from Reddington Funeral Home shows that the Veteran was buried in June 2007.  Funeral Home records show that the Appellants paid for the cost of funeral services for the Veteran, which totaled $6818.50.   

The record shows that a claim for nonservice-connected burial benefits was initially received in April 2010, more than two years after the Veteran's June 2007 burial.  VA regulations provide that an application for nonservice-connected burial and funeral expenses must be filed within two years after the burial or cremation of the veteran's body.  38 U.S.C.A. § 2304; 38 C.F.R. § 3.1601(a).  While the two-year time limit does not apply to claims for the cost of transporting a veteran's body to the place of burial when the veteran dies while properly hospitalized by VA, or for burial in a national cemetery, the Appellants have already been awarded transportation expenses and the record shows that the Veteran is not buried in a national cemetery.  Instead, the record shows that the Veteran is buried at Hillcrest Cemetery, a private cemetery, in Hamburg, New York. 

The Board finds that because the Appellants' application for nonservice-connected burial benefits was not filed within two years after the burial of the Veteran's body, as a matter of law, the appeal must be denied.  See 38 U.S.C.A. § 2304; 38 C.F.R. 
§ 3.1601(a).  The Court has held that in cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to nonservice-connected burial benefits is denied. 





____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


